Tbe motion for a rehearing was denied, and tbe following opinion filed, at tbe June term, 1872.
Cole, J.
On tbe motion for a rehearing tbe counsel for tbe plaintiff insists that tbe defendant has waived tbe objection that tbe action was prematurely brought, and that be ought not to be permitted now to make it. The facts upon wbicb be chiefly relies to show a waiver, are tbe following: On tbe 11th of August, 1870, tbe plaintiff, by bis attorney, gave notice of a motion to be beard on tbe 19th of that month, at tbe court room in Janesville, for an order granting leave to file an amended and supplemental complaint served with tbe notice of tbe motion. The defendant’s counsel, a few days thereafter, consented in writing that an order might be made amending tbe complaint as proposed in tbe motion, and that tbe venue be changed to Dane county. Tbe circuit court for Rock county subsequently, on tbe motion thus noticed, and this written consent, ordered that tbe supplemental and amended complaint served with the notice be filed as tbe plaintiff’s complaint in the action, and *358that the defendant answer the same within twenty days from the service of a copy thereof. Upon this being done, the counsel entered into a stipulation, in substance, that the defendant Pierce should have twenty days to answer, and that the place of trial of the issues joined and to be joined in the action be changed to Dane county, each party waiving any and every objection which he might have otherwise taken to such change of venue, or the jurisdiction of the circuit court for Dane county in consequence of such change. An answer was after-wards filed to the amended complaint, in which, among other things, it is stated anji averred, that, from the matter set forth in the complaint itself it appeared that there was nothing due on the contract when the suit was commenced. These are the facts upon which the plaintiff mainly relies to show a waiver of the objection that the action was prematurely brought. And the question is, Do they show any waiver? We think not. True, the attorney of the defendant consented in writing that the court might make an order allowing the plaintiff to file his amended and supplemental complaint. But it is obvious that he did not thereby waive the right to take any legal objection which might exist to such amended complaint when filed ; and it would be most unreasonable to give the stipulation any such construction. Did he waive his right to insist, either by answer or demurrer, that the complaint was insufficient and stated no cause of action ? Certainly not. It is said that he ought then to have taken the objection that the suit was prematurely brought. This is precisely the objection he did take, and which he had the right to insist upon in his answer. He there stated that from the facts set forth in the complaint it appeared there was nothing due on the contract at the commencement of the action. Again, it is said that the circuit court, in granting leave to file the supplemental complaint, determined its sufficiency, and decided that the matters therein contained were proper causes of action, and this order, not having been appealed from, is rea adjudícala. In this case leave to file the supplemental com*359plaint was granted as a matter of course, the defendant having consented that such an drder might be entered. But the legal effect of the order, granting leave, ought not to he held as a binding adjudication upon the parties as to the sufficiency of the supplemental complaint. All that such an order fairly decides is, that the court allows the supplemental complaint to be filed, leaving the question of its sufficiency to be determined in the usual way. Beyond this the order did not attempt to adjudicate.
We do not deem it necessary to add anything further in answer to the argument made in support of the motion for a rehearing.
■ By the Court.— Motion denied.